                          IN THE UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION
IN RE RICHARD M. OSBORNE, SR.                          CASE NO. 17-17361
                  Debtor                               JUDGE ARTHUR I. HARRIS
                                                       CHAPTER 11

  MOTION OF RICHARD M. OSBORNE, SR., DEBTOR IN POSSESSION TO EMPLOY JOHN K. LANE
           AND THE FRIM INGLEWOOD AND ASSOCIATES AS VALUATION EXPERT

              Richard M. Osborne, Sr., debtor in possession, (“Debtor”), moves this Court for an order

authorizing him to employ a valuation expert.

              Necessity for Employment. The Debtor has determined that the administration of assets

of the estate and the resolution of claims of creditors require the Debtor to perform or obtain

specialized valuation services. The Debtor needs to retain a valuation expert in order to advise

and possibly testify for him with regard to certain litigation matters pending in this case, and to

assist with the valuation of certain company interests belonging to the estate. Such matters

require the expertise of a valuation expert with particular emphasis in business litigation, law and

trial experience. These matters are described below.

              Person to be Employed. The Debtor seeks to employ John K. Lane, and the firm

Inglewood Associates LLC, 9242 Headlands Road, Mentor, OH 44060 (“Inglewood”), as his

valuation expert.

              Reasons for Selection. Mr. Lane has been selected by Debtor to perform these services

because Mr. Lane has experience in complex business litigation in various courts. The proposed

agreement with Inglewood is attached

              Professional Services to be Rendered. The professional services Mr. Lane shall render

consist of the preparation of reports and services incidental thereto such as reviewing formation

documents, operating agreements and financial information, conducting examinations of

witnesses, participation in negotiations for the settlement or prosecution, and production of

related documents in the matters designated by the Debtor and in particular the following


                                  FILED 06/11/19 -1-
MTE LANE V2

17-17361-aih          Doc 464                      ENTERED 06/11/19 13:36:09              Page 1 of 10
companies and matters :

              Companies

              Including but not limited to:
              Angrmo Oil & Gas
              Big Oat's Oil Field Supply Company, LLC
              Cobra Pipeline Co., Ltd.
              David Oil Company, LLC
              John D. Oil and Gas Company
              John D. Oil and Gas Marketing LLC
              John D. Resources, LLC
              Kykuit Resources, LLC
              Lightning Oil Co., Ltd.
              Lightning Oil Company
              Lightning Pipeline Company II, Inc.
              Lightning Pipeline Company Ltd.
              NEO Gas Marketing, LLC
              Ohio Pipeline LLC
              Orwell-Trumbull Pipeline Co. LLC
              Osair, Inc
              Oz Gas Ltd
              Rockefeller Oil Company, LLC
              Sleepy Hollow Oil & Gas, LLC
              Tin Man Storage, LLC
              Tinman Storage Center, LLC
              Tatonka Oil Company LLC
              Yellowbrick Storage, LLC.

              Motion for Appointment for a Trustee

              FNB has filed a motion for the appointment of a Chapter 11 Trustee. Mr. Lane will assist

with discovery and litigation regarding this claim.

              Adversaries to Determine the Extent Priority and Extent of Liens and Objections to

Claims

              The Debtor will be filing adversary proceedings to determine the extent validity and

priority of liens. Mr. Lane will assist with discovery and litigation regarding these claims.

              Proposed Arrangement for Compensation and Mr. Lane’s Connections with Other

Entities. The Debtor proposes to pay Mr. Lane and Inglewood for services rendered on an

hourly basis and to reimburse all expenses incurred by Mr. Lane and Inglewood on behalf of the



                                   FILED 06/11/19 -2-
MTE LANE V2

17-17361-aih          Doc 464                       ENTERED 06/11/19 13:36:09             Page 2 of 10
Estate. All work will be billed at Inglewood’s standard rates of $345 for senior managing

director, $295 for our managing directors, $225 for our principals and $120 for support and data

management personnel. Travel will be billed at half rates. Mr. Lane will be leading the charge

on this engagement and his hourly rate is $295. Should Mr. Lane be called to testify in court or

in deposition, his testimony rate for such testifying along with any preparation therefor will be at

$295 an hour.

              THEREFORE, the Debtor respectfully requests that this Court enter an order authorizing

the retention of John K. Lane, and the firm Inglewood Associates, LLC as a valuation expert to

Debtor to perform the services necessary for the effective administration of the estate.

                                                    Respectfully submitted,
                                                    /s/ Frederic P. Schwieg, Esq.
                                                    Frederic P. Schwieg, Esq. (0030418)
                                                    Attorney at Law
                                                    2705 Gibson Dr
                                                    Rocky River, OH 44116
                                                    (440) 499-4506
                                                    (440) 398-0490
                                                    fschwieg@schwieglaw.com
                                                    Attorney for Debtor

                                                   NOTICE
Pursuant to Local Bankruptcy Rule 9013-1, any objection to this application must
be filed within 14 days from the date of service as set forth on the certificate of
service. If no response or objection is timely filed, the Court is authorized to grant
the relief requested without further notice.

                                     CERTIFICATE OF SERVICE

A copy of this Motion to Employ Counsel was served on the following on the date filed by Notice of Electronic
Filing.
Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
gamend@bdblaw.com, grichards@bdblaw.com

Alison L. Archer on behalf of Interested Party Lakeland Community College
alison.archer@ohioattorneygeneral.gov, Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
noland@ohioattorneygeneral.gov

Richard M. Bain on behalf of Interested Party Zachary B Burkons
rbain@meyersroman.com, mnowak@meyersroman.com;jray@meyersroman.com




                                  FILED 06/11/19 -3-
MTE LANE V2

17-17361-aih          Doc 464                      ENTERED 06/11/19 13:36:09                      Page 3 of 10
Adam S. Baker on behalf of Creditor Michael E. Osborne, Sr.
abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com

Austin B. Barnes, III on behalf of Creditor Tax Ease Ohio, LLC
abarnes@sandhu-law.com, bk1notice@sandhu-law.com

Robert D. Barr on behalf of Creditor Chicago Title Insurance Company
rbarr@koehler.law, rbarr@koehler.law

David T. Brady on behalf of Creditor Tax Ease Ohio, LLC
DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com

LeAnn E. Covey on behalf of Creditor Bank of America, N.A.
bknotice@clunkhoose.com

Richard W. DiBella on behalf of Creditor Nationwide Mutual Fire Insurance Company
rdibella@dgmblaw.com

Stephen R. Franks on behalf of Creditor Bank of America, N.A.
amps@manleydeas.com

Stephen John Futterer on behalf of Creditor City of Willoughby
sjfutterer@sbcglobal.net, r43087@notify.bestcase.com

Melody Dugic Gazda on behalf of Respondent Home Savings Bank, Successor by Merger to The Home Savings &
Loan Company of Youngstown, Ohio
mgazda@hendersoncovington.com

Heather E. Heberlein on behalf of Creditor First National Bank of Pennsylvania
hheberlein@bdblaw.com, vgum@bdblaw.com

Dennis J. Kaselak on behalf of Claimant Diane M. Osborne
dkaselak@peteribold.com, Cynthia@peteribold.com

Christopher J. Klym on behalf of Creditor Ohio Department of Taxation
bk@hhkwlaw.com

Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania
mmatheney@bdblaw.com, bhajduk@bdblaw.com

Shannon M. McCormick on behalf of Creditor Center Street School Condominiums and coachhouses Unit Owners'
Association, Inc.
bankruptcy@kamancus.com

Kelly Neal on behalf of Creditor The Huntington National Bank
kelly.neal@bipc.com, donna.curcio@bipc.com

David M. Neumann on behalf of Interested Party Zachary B Burkons
dneumann@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com

Timothy P. Palmer on behalf of Creditor The Huntington National Bank
timothy.palmer@bipc.com, donna.curcio@bipc.com

Tricia L. Pycraft on behalf of Accountant Rea & Associates, Inc.
tpycraft@ccj.com, bowman@ccj.com

Kirk W. Roessler on behalf of Creditor Estate of Jerome T. Osborne
kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com




                                 FILED 06/11/19 -4-
MTE LANE V2

17-17361-aih       Doc 464                        ENTERED 06/11/19 13:36:09                 Page 4 of 10
Kirk W. Roessler on behalf of Creditor Osborne Farms, LLC fka Huron Lime Company, LLC
kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com

John J. Rutter on behalf of Creditor Mentor Lumber & Supply Co.
jrutter@ralaw.com

Frederic P. Schwieg on behalf of Attorney Frederic P. Schwieg
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Debtor Richard M. Osborne
fschwieg@schwieglaw.com

Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company
msikora@sikoralaw.com, aarasmith@sikoralaw.com

Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania
nsinn@bdblaw.com, grichards@bdblaw.com

Rachel L. Steinlage on behalf of Interested Party Zachary B Burkons
rsteinlage@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com

Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC
atomko@sandhu-law.com, bk1notice@sandhu-law.com

Jeffrey C. Toole on behalf of Interested Party Zachary B Burkons
toole@buckleyking.com, young@buckleyking.com;toolejr82560@notify.bestcase.com

Michael S. Tucker on behalf of Creditor Citizens Bank, N.A.
mtucker@ulmer.com

Phyllis A. Ulrich on behalf of Creditor The Huntington National Bank
bankruptcy@carlisle-law.com, bankruptcy@carlisle-law.com

Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
maria.d.giannirakis@usdoj.gov

Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
Scott.R.Belhorn@usdoj.gov

John K. Lane
jlane@ingw.com

                                                     /s/ Frederic P. Schwieg, Esq.
                                                     Frederic P. Schwieg, Esq.




                                 FILED 06/11/19 -5-
MTE LANE V2

17-17361-aih       Doc 464                        ENTERED 06/11/19 13:36:09             Page 5 of 10
                  IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION
IN RE RICHARD M. OSBORNE, SR.          CASE NO. 17-17361
                  Debtor               JUDGE ARTHUR I. HARRIS
                                       CHAPTER 11

VERIFIED STATEMENT OF JOHN K. LANE PURSUANT TO FED RULE BANKR. P. 2014 IN SUPPORT
  OF MOTION OF RICHARD M. OSBORNE, SR., DEBTOR IN POSSESSION TO EMPLOY JOHN K.
       LANE, AND THE FIRM INGLEWOOD ASSOCIATES, LLC AS A VALUATION EXPERT
John K. Lane, being first duly sworn, deposes and says as follows:

1. He avers to the following statements from his personal knowledge.

2. He makes this verified statement pursuant to the provisions of the Bankruptcy Code

      regarding the employment of professional persons by Richard M. Osborne, Sr., debtor in

      possession (“Debtor”) and in light of the restrictions and requirements imposed therein by the

      Bankruptcy Code, the Federal Rules of Bankruptcy Procedure and the Local Rules of this

      Court.

3. This verified statement is to affirm to this Court that neither affiant, nor any person with

      whom he is associated in the practice of law is a relative by blood or marriage of any

      Bankruptcy Judge of the Northern District of Ohio, the United States Trustee for the Districts

      of Ohio and Michigan, Region IX, or any employee of said U.S. Trustee, and that he is not

      now nor has he ever been so connected with any such person as to render his appointment or

      the Court’s approval of his appointment as counsel to the Debtor in the above-captioned

      matter improper.

      a) He and anyone employed by Inglewood is not and has not served as an employee of the
         debtor within two years before the petition filing.

      b) He and anyone employed by Inglewood is not and has not been a general or limited
         partner of a partnership in which the debtor is also a general or limited partner.

      c) He and anyone employed by Inglewood is not an insider of the debtor.

      d) He and Inglewood do not hold a security interest guarantee or other assurance of
         compensation for services performed and to be performed in the case.



                              FILED 06/11/19 -1-
MTE LANE V2

17-17361-aih      Doc 464                      ENTERED 06/11/19 13:36:09              Page 6 of 10
      d) He and Inglewood do not hold a security interest guarantee or other assurance of
         compensation for services performed and to be performed in the case.

      e) There is no agreement of any nature as to the sharing of any compensation to be paid to
         his other than Inglewood's partnership agreement.

      f) He and Inglewood is not a creditor of the estate and does not have any other interest,
         direct or indirect, which may be affected by the proposed representation. In the past
         Nancy Terrill Inglewood worked for the Debtor or his companies but that engagement
         ended well prior to the filing of this case, and Inglewood has no other engagement by the
         Debtor or his companies.

      g) Given the nature and complexity of this matter, the rates of compensation set forth in the
         attached schedule and the Debtor's application to employ John K. Lane are true and are
         the customary and usual rates that will be charged by Mr. Lane for his services in this
         type of matter.

       I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

                                                   FURTHER AFFIANT SAYETH NOT




                                                                   l!H
SWORN TO BEFORE ME and subscribed in my presence this _!L_ day of June




                                             My Commission Exp
                                             August 21, 2020




MTE LANE V2
                                              -2-
17-17361-aih        Doc 464     FILED 06/11/19 ENTERED 06/11/19 13:36:09               Page 7 of 10
                  IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION
IN RE RICHARD M. OSBORNE, SR.          CASE NO. 17-17361
                  Debtor               JUDGE ARTHUR I. HARRIS
                                       CHAPTER 11

     ORDER GRANTING MOTION OF RICHARD M. OSBORNE, SR., DEBTOR IN POSSESSION TO
    EMPLOY JOHN K. LANE, AND THE FIRM INGLEWOOD ASSOCIATES, LLC AS A VALUATION
                                                   EXPERT

              The matter before the Court is the Motion of Richard M. Osborne, Sr., debtor in

possession, to employ John K. Lane as his special counsel in this case [Doc. 266]. No party

having objected to the Motion, the Court having reviewed the Motion finds the same well taken

and it is hereby GRANTED.

                                                     ###
Prepared by:
/s/ Frederic P. Schwieg, Esq.
Frederic P. Schwieg, Esq. (0030418)
Attorney at Law
2705 Gibson Dr
Rocky River, OH 44116
(440) 499-4506
(440) 398-0490
fschwieg@schwieglaw.com
                ECF Service

Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
gamend@bdblaw.com, grichards@bdblaw.com



                                FILED 06/11/19 -1-
MTE LANE V2

17-17361-aih         Doc 464                     ENTERED 06/11/19 13:36:09       Page 8 of 10
Alison L. Archer on behalf of Interested Party Lakeland Community College
alison.archer@ohioattorneygeneral.gov, Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
noland@ohioattorneygeneral.gov

Adam S. Baker on behalf of Creditor Michael E. Osborne, Sr.
abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com

Austin B. Barnes, III on behalf of Creditor Tax Ease Ohio, LLC
abarnes@sandhu-law.com, bk1notice@sandhu-law.com

Robert D. Barr on behalf of Creditor Chicago Title Insurance Company
rbarr@koehler.law, rbarr@koehler.law

David T. Brady on behalf of Creditor Tax Ease Ohio, LLC
DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com

LeAnn E. Covey on behalf of Creditor Bank of America, N.A.
bknotice@clunkhoose.com

Richard W. DiBella on behalf of Creditor Nationwide Mutual Fire Insurance Company
rdibella@dgmblaw.com

Stephen R. Franks on behalf of Creditor Bank of America, N.A.
amps@manleydeas.com

Stephen John Futterer on behalf of Creditor City of Willoughby
sjfutterer@sbcglobal.net, r43087@notify.bestcase.com

Melody Dugic Gazda on behalf of Respondent Home Savings Bank, Successor by Merger to The Home Savings &
Loan Company of Youngstown, Ohio
mgazda@hendersoncovington.com

Dennis J. Kaselak on behalf of Claimant Diane M. Osborne
dkaselak@peteribold.com, Cynthia@peteribold.com

Christopher J. Klym on behalf of Creditor Ohio Department of Taxation
bk@hhkwlaw.com

Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania
mmatheney@bdblaw.com, bhajduk@bdblaw.com

Kelly Neal on behalf of Creditor The Huntington National Bank
kelly.neal@bipc.com, donna.curcio@bipc.com

David M. Neumann on behalf of Interested Party Zachary B Burkons
dneumann@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com

Timothy P. Palmer on behalf of Creditor The Huntington National Bank
timothy.palmer@bipc.com, donna.curcio@bipc.com

Kirk W. Roessler on behalf of Creditor Estate of Jerome T. Osborne
kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com

John J. Rutter on behalf of Creditor Mentor Lumber & Supply Co.
jrutter@ralaw.com




                                                      -2-
MTE LANE V2




17-17361-aih       Doc 464       FILED 06/11/19         ENTERED 06/11/19 13:36:09               Page 9 of 10
 Frederic P. Schwieg on behalf of Attorney Frederic P. Schwieg
 fschwieg@schwieglaw.com

 Frederic P. Schwieg on behalf of Debtor Richard M. Osborne
 fschwieg@schwieglaw.com

 Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company
 msikora@sikoralaw.com, aarasmith@sikoralaw.com

 Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania
 nsinn@bdblaw.com, grichards@bdblaw.com

 Rachel L. Steinlage on behalf of Interested Party Zachary B Burkons
 rsteinlage@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com

 Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC
 atomko@sandhu-law.com, bk1notice@sandhu-law.com

 Jeffrey C. Toole on behalf of Interested Party Zachary B Burkons
 toole@buckleyking.com, young@buckleyking.com;heberlein@buckleyking.com;toolejr82560@notify.bestcase.com


 Michael S. Tucker on behalf of Creditor Citizens Bank, N.A.
 mtucker@ulmer.com

 Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
 maria.d.giannirakis@usdoj.gov

 Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
 Scott.R.Belhorn@usdoj.gov




                                                        -3-
 MTE LANE V2




17-17361-aih       Doc 464        FILED 06/11/19          ENTERED 06/11/19 13:36:09      Page 10 of 10
